Citation Nr: 0200963	
Decision Date: 01/28/02    Archive Date: 02/05/02	

DOCKET NO.  01-01 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 38 
U.S.C.A. Chapter 30 (West 1991) educational assistance in the 
original amount of $7,835.57.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from April 1976 to 
April 1979, and from April 1982 to June 1994.

This matter arises from various decisions rendered since 
August 2000 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the St. Louis, 
Missouri, Regional Office (RO).  In the aggregate, these held 
that recovery of the overpayment at issue would not violate 
the principles of equity and good conscience.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  In August 2001, the Board remanded the case 
to the RO for further development and adjudication.  That was 
accomplished, and the case was returned to the Board in 
January 2002 for further appellate disposition.


FINDINGS OF FACT

1.  Based upon the veteran's enrollment at Northwestern 
College beginning on October 20, 1998, he was awarded 
educational assistance pursuant to the provisions of 
38 U.S.C.A. Chapter 30 effective that date.

2.  The veteran later was awarded educational assistance at 
the full-time rate pursuant to 38 U.S.C.A. Chapter 30 for the 
period beginning October 1, 1999, and ending April 26, 2000.  
However, in February 2000, VA was notified by the veteran's 
school that he had not attended the semester beginning 
October 20, 1998.

3.  Based upon the information received, VA terminated the 
veteran's educational assistance retroactively effective 
October 20, 1998, but continued payment for all periods of 
school attendance from December 1, 1998, through April 26, 
2000.  The latter action resulted in a duplicate payment to 
the veteran of educational benefits due for the period from 
May 19, 1999, through January 31, 2000.  As a result, an 
overpayment in the amount of $7,835.57 ensued.

4.  The veteran knew, or should have known, that he was not 
entitled to payment for the semester beginning October 20, 
1998, because he had not attended school during that period.  
He also knew, or should have known that he received duplicate 
benefits for the period beginning May 19, 1999, through 
January 31, 2000.  As such, the veteran was at fault in the 
creation of the overpayment at issue.

5.  Recovery of the overpayment of educational assistance in 
the amount of $7,835.57 would not subject the veteran and his 
family to undue economic hardship.

6.  Collection of the indebtedness at issue would not defeat 
the purpose for which the 38 U.S.C.A. Chapter 30 educational 
assistance program is intended; instead, failure to make 
restitution by the veteran would result in his unfair 
financial gain.

7.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
educational assistance pursuant to 38 U.S.C.A. Chapter 30.


CONCLUSION OF LAW

Recovery of the overpayment of educational assistance 
pursuant to 38 U.S.C.A. Chapter 30 in the amount of $7,835.57 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)), which 
applies to all pending claims for VA benefits, and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by VA.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See VCAA 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C.A. §§ 5102 and 5103).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C.A. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   


In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  In addition, 
he submitted statements and evidence regarding the 
overpayment in question and his ability to make restitution.  
The Board also remanded this case to the RO for clarification 
of the evidence prior to rendering this decision.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  He argues that because he 
was overpaid benefits due him for prior periods of school 
attendance, he did not realize that benefits had been paid in 
an excessive amount.  Because the appellant has not 
questioned the validity of the indebtedness, and because the 
Board is satisfied that the debt was properly created, that 
question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the COWC considered the facts in this case, and concluded 
that the veteran had not demonstrated fraud, bad faith, or 
willful misrepresentation in the creation of the overpayment 
now at issue.  Nevertheless, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 

consideration will be given to such things as the relative 
fault of the debtor vis-a-vis VA, whether collection of the 
debt would deprive the debtor and his family of life's basic 
necessities, whether withholding all or part of the debtor's 
monetary benefits 
by way of recoupment would nullify the objective for which 
such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the debtor's reliance on the 38 U.S.C.A. Chapter 30 
educational assistance program resulted in his relinquishment 
of a valuable right or his incurrence of a legal obligation.  
Id.

The facts are as follows.  The veteran was awarded 
educational assistance at the full-time rate effective 
October 20, 1998.  Benefits were paid at the rate of $799 
monthly initially, and continued on a monthly basis through 
April 26, 2000.  However, VA later learned that the veteran 
had not attended school for the period beginning October 20, 
1998, and ending November 17, 1998.  Action was taken to 
terminate his educational assistance for that period 
retroactively, and this was accomplished.  However, the 
action taken also resulted in the issuance of a second 
payment to the veteran for the period beginning May 19, 1999, 
and ending January 31, 2000.  The overpayment for the Fall 
1998 term totaled $1,091.97, while the duplicate payment for 
the period from May 19, 1999 to January 31, 2000 totaled 
$6,743.60.  When the veteran was first awarded educational 
assistance, he was informed of the monthly rate payable.  He 
also was aware of the periods during which he attended 
school.  Thus, the veteran was at fault in accepting 
educational assistance for a period during which he had not 
attended school; he was also at fault for accepting a 
duplicate payment in an amount that clearly was excessive.  
Although VA also was at fault in the creation of the 
overpayment, at least regarding that portion that represented 
a duplicate payment, the veteran nonetheless had both 
knowledge of, and a responsibility to, return monies to which 
he knew, or should have known, he had been overpaid.  In sum, 
although VA must share some of the responsibility for the 
overpayment at issue, the veteran's fault in accepting 
benefits to which he was not entitled outweighs any fault on 
the part of VA.


Notwithstanding the fault of the veteran in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive 
him and his family of life's basic necessities.  The 
appellant contends that it would.  In this regard, the 
veteran submitted VA Form 20-5655, Financial Status Report, 
in September 2001.  This indicates that his family's monthly 
net income totals $2,497.40, while his average monthly 
expenses total $2,718.16.  However, of the latter, $888.16 is 
allocated for payments on installment contracts and other 
private debts.  The veteran's debt to the Government deserves 
the same deference as his personal debts.  Thus, by his own 
report, his monthly income exclusive of payments on 
installment contracts and other private debts exceeds his 
total family expenses by nearly $700 monthly.  In addition, 
the Board notes that the veteran is only 43 years of age and 
has a college degree.  Thus, the potential for the veteran's 
income to increase to an appreciable degree in the 
foreseeable future is likely.  Given that it does not appear 
that collection of the indebtedness would deprive the veteran 
and his family of life's basic necessities, and in view of 
the veteran's earning potential in the future, collection of 
the indebtedness at issue would not subject the veteran and 
his family to undue economic hardship.  Instead his failure 
to make restitution would result in unfair financial gain and 
unjust enrichment.

As a final matter, the Board notes that the veteran is not 
currently receiving educational assistance pursuant to 
38 U.S.C.A. Chapter 30.  As such, to require the veteran to 
repay the overpayment at issue would not defeat the purpose 
for which that educational assistance program is intended.  
Nor is there any indication that the veteran either 
relinquished a valuable right or otherwise incurred a legal 
obligation in choosing to receive educational assistance from 
VA pursuant to 38 U.S.C.A. Chapter 30.

In sum, when all of the relevant elements as set forth in 
38 C.F.R. § 1.965(a) are considered, the Board is not 
persuaded that the Government should forego it's right 

to collection of the indebtedness in the amount of $7,835.57.  
Simply stated, collection of this indebtedness would not 
violate the principles of equity and good conscience.  The 
Board finds as to all material issues that the evidence is 
not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).


ORDER

Waiver of recovery of the overpayment of 38 U.S.C.A. Chapter 
30 educational assistance in the amount of $7,835.57 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

